

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 47

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 26, 2005

			Ms. Landrieu submitted

			 the following concurrent resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		CONCURRENT RESOLUTION

		Paying tribute to the Africa-America

		  Institute for its more than 50 years of dedicated service, nurturing and

		  unleashing the productive capacities of knowledgeable, capable, and effective

		  African leaders through education.

	

	

		Whereas

			 the Africa-America Institute (in this resolution referred to as the

			 AAI) was founded in 1953, to help build human and institutional

			 capacity in Africa and to promote mutually beneficial relations between the

			 United States and Africa through education;

		Whereas

			 2 of the most prominent founders of AAI were leading African-American educators

			 and intellectuals, Horace Mann Bond, the first Black president of Lincoln

			 University, and Leo Hansberry, the Howard University scholar and historian

			 renowned today as the father of African studies;

		Whereas

			 with funding from the government, the private sector, and philanthropic

			 sources, AAI has advanced its mission on the dual premises that higher

			 education is the highest leveraging point for achieving sustainable gains all

			 along the education pipeline, and that investments in education generate high

			 rates of return by multiplying the impact of development achievements across

			 sectors of global importance, such as health, education, trade, investment,

			 peace, and security;

		Whereas

			 the 22,000 education program alumni of AAI come from 52 African countries,

			 including extraordinary individuals such as Wangari Maathai, recipient of the

			 2004 Nobel Peace Prize;

		Whereas

			 alumni of AAI are leaders in African education, business, government, and

			 nongovernmental organizations working to change economic and social structures

			 in African communities, societies, and nations for the better;

		Whereas

			 a 2004 impact assessment commissioned by the United States Agency for

			 International Development (in this resolution referred to as

			 USAID) found USAID's multi-million dollar investment in

			 long-term training programs that were managed and run by AAI for

			 over 40 years produced significant and sustained changes that furthered African

			 development in measurable ways;

		Whereas, as a corollary to its work aimed

			 at expanding educational opportunities for Africans, AAI has also served as a

			 source of reliable and balanced information on Africa for American public and

			 private sector leaders;

		Whereas

			 Members of Congress and their staff are among those who have helped achieve and

			 continue to build on this legacy, fulfilling the education mission of AAI by

			 working with partners in Africa, the United States, and other parts of the

			 world on behalf of Africa;

		Whereas

			 competing in the information age requires high levels of technical knowledge

			 and skills, but the level of need and demand for higher education and technical

			 training in Africa exceeds the capacities of education sectors in most African

			 countries;

		Whereas, consistent with the aspirations

			 and goals of the African Union's New Partnership for Africa's

			 Development, AAI has stepped up to meet these new challenges with the

			 creation of the African Technology for Education and Workforce

			 Development initiative (in this resolution referred to as

			 AFTECH), a collaborative effort designed to harness the power of

			 information technologies to deliver the highest quality global educational

			 content to Africans where they live;

		Whereas, in order to improve and expand

			 upon the reach and impact of AFTECH, and to raise awareness in the United

			 States of the converging global interests that warrant greater United States

			 public and private engagement with, and investment in Africa, AAI used the

			 occasion of its 50th anniversary in 2003, to launch the AAI Education

			 Partnership Campaign: 50,000 New Leaders in Five Years, with a goal of

			 raising $25,000,000 in private and public sector support to educate and train

			 50,000 Africans during the 5-year campaign;

		Whereas, with the Republic of Namibia in

			 the vanguard, a growing number of African nations are choosing to invest in

			 their people by directly supporting the advanced education, professional

			 training programs, and other education resources that AAI has to offer;

		Whereas

			 AAI works with sponsoring African governments to identify and leverage

			 additional funding wherever feasible, and assists countries with making the

			 case to multinational companies doing business within their borders that

			 investing in the human capital of African countries through education is in

			 their mutual interest; and

		Whereas

			 AAI can boast of a remarkable history and unparalleled program track record,

			 and is building on its past to meet current and future challenges facing Africa

			 as well as the United States: Now, therefore, be it

		

	

		That Congress—

			(1)pays tribute to the Africa-America

			 Institute for its more than 50 years of dedicated service, nurturing and

			 unleashing the productive capacities of knowledgeable, capable, and effective

			 African leaders through education;

			(2)embraces the mission and supports the work

			 of AAI; and

			(3)urges Members of Congress and others to

			 join the AAI Education Partnership Campaign: 50,000 New Leaders in Five

			 Years, a major initiative toward achieving closer United States-Africa

			 relations that advance mutual national and global interests and a high yield

			 investment in Africa's capacity to build a future.

			

